          Case 1:19-cv-07239-VM-SN Document 107 Filed 10/05/20 Page 1 of 3



MITCHELL SILBERBERG & KNUPP LLP                                                                       Paul D. Montclare
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7704 Phone
                                                                                                     (917) 546-7674 Fax
                                                                                                         pdm@msk.com


October 5, 2020

VIA ECF

Honorable Victor Marrero
U.S. District Judge
500 Pearl Street, Suite 1610
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

We write on behalf of Counterclaim Plaintiffs Bonnie Erickson and Wayde Harrison, et al.
(“H/E”) in reply to The Phillies’ October 1, 2020 letter (ECF No. 106). The Phillies’ letter is
replete with churlish, distracting false statements and insults, but those rhetorical tactics cannot
change the fact that The Phillies have infringed upon H/E’s rights in the Phanatic, which reverted
to H/E on June 15, 2020 (the “Effective Termination Date”) pursuant to H/E’s valid termination
notice. The Phillies’ arguments concerning the purported futility of H/E’s infringement claims
are meritless.1

First, H/E easily meet the pleading standards under Fed. R. Civ. P. 8. H/E alleges facts
demonstrating that The Phillies are using an unauthorized reproduction of their registered
copyrighted work, the Phanatic, see Proposed Amended Counterclaims, ECF No. 105-1 (“PAC”)
¶¶ 18-21, 61; The Phillies have been creating and exploiting new derivative works based upon
the Phanatic, after the Effective Termination Date, and threaten to create and exploit countless
more, see PAC ¶¶ 23-27, 61, Ex. A to PAC; and The Phillies continue to sell and knowingly
authorize, enable, encourage, and/or induce others to sell unauthorized merchandise featuring
pieces of Phanatic artwork that The Phillies do not own, see PAC ¶¶ 30, 61, Ex. B to PAC. This
more than meets the pleading requirements for an infringement action. See BWP Media USA
Inc. v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 353 (S.D.N.Y. 2014) (“Courts in this
district have held that “[t]o withstand a motion to dismiss, a complaint based on copyright
infringement must allege: (1) which original works are the subject of the copyright claim; (2)
that the plaintiff owns the copyrights in those works; (3) that the copyrights have been registered
in accordance with the statute; and (4) ‘by what acts during what time’ the defendant infringed
the copyright.”).2


1
  The Phillies do not meaningfully argue that the Proposed Amended Counterclaim would cause undue delay or
prejudice, as it is undisputed that The Phillies were aware from the outset of the case that H/E would bring an
infringement claim against The Phillies once H/E’s rights were violated after the Effective Termination Date.
2
 The issue of whether P2 is a derivative work permitted under the derivative work exception to 17 U.S.C. § 203 has
already been discussed in the parties’ pre-motion summary judgment letters, and the record is replete with evidence
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
          Case 1:19-cv-07239-VM-SN Document 107 Filed 10/05/20 Page 2 of 3




Honorable Victor Marrero
October 5, 2020
Page 2


Second, The Phillies willfully mischaracterize H/E’s allegation concerning “derivatives of
derivatives,” again, attempting to twist the meaning of the derivative work exception under 17
U.S.C. § 203. The Phillies’ counsel has already represented to the Court that the threshold
question regarding the derivative work exception is whether the derivative work was “prepared
before June 15, 2020.” See Wolfsohn Letter to Judge Marrero, ECF No. 99, at 2 (emphasis
added). But The Phillies do not dispute that they created numerous staged photographs and
videos based on the Phanatic after June 15, 2020. See PAC, ¶¶ 23-27, 61, Ex. A to PAC. Each
new staged photograph and video that The Phillies have created and used after termination is an
unauthorized derivative work based on the Phanatic. See PAC ¶ 24; Cooley v. Penguin Grp.
(USA) Inc., 31 F. Supp. 3d 599, 607-609 (S.D.N.Y. 2014). The Phillies do not—and cannot—set
forth any legal basis allowing them to utilize these post-termination derivative works.

Third, The Phillies suggest that H/E’s claim based on Exhibit B works cannot survive because
those works are unregistered. The Phillies are wrong. The works on Exhibit B embody, and
repeat content verbatim from, H/E’s registered Phanatic mascot design. See, e.g. PAC ¶¶ 10, 15,
60. As such, H/E may rely on the copyright for the original Phanatic registration to maintain a
suit on the Exhibit B works. See, e.g, SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642
F. Supp. 2d 206, 214 (S.D.N.Y. 2009) (holding that the owner of the registered work underlying
a derivative work can maintain a suit for copying the unregistered derivative work (citing 2
Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 7.16[B][2][b] (2008))); see also
Klauber Bros. v. Russell-Newman, Inc., No. 11 Civ. 4985 (PGG), 2013 WL 1245456, at *4-5
(S.D.N.Y. Mar. 26, 2013) (same). The Phillies’ cases are thus inapposite, because the Exhibit B
works are based on, and share content with, the underlying Phanatic mascot design, which is
registered, see, e.g. PAC ¶¶ 10, 15, 60, and accordingly, H/E has satisfied the statutory
prerequisite of § 411(a).

Fourth, H/E has a counterclaim seeking a declaration that they own the Phanatic character. The
Phillies’ assertion that H/E admitted that The Phillies created the character is untrue, and their
suggestion that H/E should have “attempted to register the character,” is contrary to the law, as
any “character” is not a separate copyright; rather it is embodied in the original Phanatic mascot
design registered with the Copyright Office that H/E created, and the countless other works of
authorship that H/E created. See Conan Properties Int'l LLC v. Sanchez, No. 1:17-CV-00162-
FB-RLM, 2018 WL 3869894, at *3 (E.D.N.Y. Aug. 15, 2018) (adopting Report &
Recommendation and explaining that “copyright protection for characters is a result of their
embodiment in original works of authorship,” and it is erroneous to treat characters “as separate
and distinct copyright subject matter”).

Fifth, The Phillies’ contention that H/E will not be able to seek statutory damages on the works
with pending registrations, see PAC, Ex. B, is incorrect. H/E filed copyright registrations for
such works on June 15, 2020, the date the rights in the Phanatic reverted to H/E, and also the

showing that P2 is not a true derivative work. The Phillies’ attempt to sidestep the summary judgment
determination on P2 by raising it in a futility opposition argument to this motion to amend is circular. The parties
have already asked to file summary judgment motions addressing this same point regarding the existing declaratory
judgment claims. Those claims have now matured into infringement actions post-termination.
          Case 1:19-cv-07239-VM-SN Document 107 Filed 10/05/20 Page 3 of 3




Honorable Victor Marrero
October 5, 2020
Page 3


date infringement commenced. Section 412 precludes statutory damages and fees only if
infringement commences before the effective registration date. See 17 U.S.C. § 412(2). Thus,
H/E meet the requirements for statutory damages and attorney’s fees under the plain language of
17 U.S.C. § 412. In any event, this is no basis for rejecting the proposed amendment as futile.
Even if H/E were not entitled to statutory damages and attorney’s fees for the Exhibit B works,
H/E will still be able to seek statutory damages and attorney’s fees on the original Phanatic
copyright, as well as actual damages on all other works.

We appreciate the Court’s consideration of H/E’s proposed amendment and are ready, of course,
to brief this matter further and more fully at the Court’s request.

Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
Partner
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
